                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



FARHAD FRED HAFEZI,                        Case No. CV 16-3374-JAK (DFM)

          Petitioner,                      Order Accepting Report and
                                           Recommendation of United States
             v.                            Magistrate Judge

CALVIN REMINGTON,

          Respondent.


      Under 28 U.S.C. § 636, the Court has reviewed the Report and
Recommendation of the United States Magistrate Judge. Respondent did not
file objections. The Court accepts the report, findings, and recommendations
of the Magistrate Judge.
      IT IS THEREFORE ORDERED that Respondent’s Motion to Dismiss
the First Amended Petition (“FAP”) is denied.
      IT IS FURTHER ORDERED that Respondent file an answer to the
FAP within thirty-five (35) days of this order. Petitioner may file a reply within
twenty-one (21) days of service of Respondent’s Answer.


Date: October 31, 2019                       ___________________________
                                             JOHN A. KRONSTADT
                                             United States District Judge
